210 F.2d 472
UNITED STATES of American ex rel. Quirino PANES, Relator-Appellant,v.Edward J. SHAUGHNESSY, District Directo r,  New York Port,Immigration and Naturalization Service, Respondent-Appellee.
No. 93, Docket 22838.
United States Court of Appeals, Second Circuit.
Argued Han. 4, 1954.Decided Jan. 21, 1954.

Appeal from the United States District Court for the Southern District of New York; Edward Weinfeld, Judge.
Rosauro Gomez, Brooklyn, N.Y., for relator-appellant.
J. Edward Lumbard, U.S. Atty., New York City (Harold J. Raby, Asst. U.S. Atty., and Lester Friedman, Atty., Immigration and Naturalization Service, Dept. of Justice, New York City, of counsel), for respondent-appellee.
Before CHASE, Chief Judge, CLARK, Circuit Judge, and GIBSON, District Judge.
PER CURIAM.


1
Order affirmed on opinion below.  Ex parte Andal, 118 F.Supp. 949.